DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. §112(b) rejections of claims 8 and 11 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15
Withdrawn claims: 				16-29
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				8, 11
New claims: 					None
Claims currently under consideration:	1-15
Currently rejected claims:			1-15
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2005/0191389; previously cited).
Regarding claim 1, Jones teaches a food sheet [0047] for use in preparation of a food product [0121], the food sheet comprising: (a) a base material (corresponding to food polymer [0051]) that is dissolvable at a predetermined environmental condition (corresponding to the matrix forming a liquid with an appropriate amount of solvent and at an appropriate temperature [0050]); and (b) a grease agent contained within the base material [0079], wherein the grease agent is released from the base material when the base material dissolves (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves [0050]).  When the food sheet is applied to a surface of a food product [0119] prior to cooking [0122], the grease agent will provide lubrication for the food product as it is released during cooking [0122].
Regarding claim 9, Jones teaches the invention as described above in claim 1, including the base material comprising starch, gelatin, and agar [0051].
Regarding claim 10, Jones teaches the invention as described above in claim 1, including the base material comprises a fiber matrix (corresponding to cellulose, starches, pectins, gums, dextrins [0051]) and wherein the grease agent is deposited into the fiber matrix [0079]. 
Regarding claim 13, Jones teaches the invention as described above in claim 1, including the predetermined environmental condition comprises a temperature of at least 212°F (corresponding to 100°C [0049]), which falls within the claimed temperature range.

Claim Rejections - 35 USC § 103
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389; previously cited) as applied to claim 1 above, in view of Sobel (US 2017/031726; previously cited).
Regarding claim 2, Jones teaches the invention as described above in claim 1, including the base material comprising a grease agent that is added directly to the base material or as an emulsion with volatile flavorings [0079].  Jones discloses that the base material is dissolvable [0050], so that the grease agent is released from the base material when the base material dissolves in a solvent (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves).  It also teaches that the emulsion-type flavorings are made by dissolving the flavoring compounds in oil/fat, adding this mixture to a carrier solution, and homogenizing the mixture prior to added it to the matrix [0079], but does not teach that the base material comprises a plurality of capsules, at least some of which encapsulate a discrete amount of the grease agent. 
However, Sobel teaches the encapsulation of a volatile flavoring within a carrier, resulting in better retention of volatile flavor components and better hydration and dissolution in water-based applications (Abstract).  Sobel discloses that the core material comprises either the volatile flavoring alone or in combination with oil [0018].
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of volatile flavoring and grease agent in the food sheet of Jones by encapsulating it as taught by Sobel.  Since Jones teaches an emulsion comprising the grease agent, the volatile flavoring, and the carrier as a way of protecting the volatile flavoring until it is dissolved in a solvent and Sobel teaches that encapsulation of the emulsion results in better retention of volatile flavor components and better hydration and dissolution in water-based applications, a skilled practitioner would be motivated to combine the teachings of Jones and Sobel in order to better retain the volatile flavoring and better dissolve the base material in solvent.  Therefore, the claim is rendered obvious. 
Regarding claim 3, Jones teaches the invention as described above in claim 3, including the food sheet further comprising a food flavoring and seasoning incorporated into the base material [0044]-[0048].
Regarding claim 4, Sobel teaches the encapsulation of a volatile flavoring within a carrier (Abstract), wherein the core material comprises the volatile flavoring alone [0018].  Therefore, Sobel discloses that the food flavoring or seasoning is encapsulated in capsules that do not contain the grease agent as claimed. 
Regarding claim 5, Sobel teaches the encapsulation of a volatile flavoring within a carrier (Abstract), wherein the core material comprises the volatile flavoring in combination with oil [0018].  Therefore, Sobel discloses that the food flavoring or seasoning is encapsulated in capsules that also contain the grease agent as claimed.
Regarding claims 6 and 7, Jones teaches the invention as described above in claim 3, including the plurality of capsules are distributed in an array (corresponding to the sheet having a fairly uniform appearance and composition [0084]).  Although Jones does not disclose the distribution of predetermined proportions of capsules containing the grease agent and of capsules containing the flavorings, Jones teaches that the flavoring composition may contain layers of the same or different flavorings and layers of the same or different matrix materials [0085] so that a skilled practitioner would readily recognize that a mixture of capsules comprising the grease agent and of capsules comprising the flavorings may be used in the food sheet. 
Regarding claim 8, Jones teaches the invention as described above in claim 2, including the flavorings will be embedded in and distributed throughout an edible [0046] base material (corresponding to the sheet having a fairly uniform appearance and composition [0084]).  It also teaches that the base material comprises a grease agent that is added directly to the base material or as an emulsion with volatile flavorings [0079].  Jones discloses that the base material is dissolvable [0050], so that the grease agent is released from the base material when the base material dissolves in a solvent (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves).  It also teaches that the emulsion-type flavorings are made by dissolving the flavoring compounds in oil/fat, adding this mixture to a carrier solution, and homogenizing the mixture prior to added it to the matrix [0079], but does not teach that the base material comprises a plurality of capsules. 
However, Sobel teaches the encapsulation of a volatile flavoring within a carrier, resulting in better retention of volatile flavor components and better hydration and dissolution in water-based applications (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the volatile flavoring in the food sheet of Jones by encapsulating it as taught by Sobel.  Since Jones teaches an emulsion comprising the grease agent, the volatile flavoring, and the carrier as a way of protecting the volatile flavoring until it is dissolved in a solvent and Sobel teaches that encapsulation of the emulsion results in better retention of volatile flavor components and better hydration and dissolution in water-based applications, a skilled practitioner would be motivated to combine the teachings of Jones and Sobel in order to better retain the volatile flavoring and better dissolve the base material in solvent.  Therefore, the claim is rendered obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389; previously cited) as applied to claim 10 above, in view of Woodhouse (US 2004/0131740; previously cited).
Regarding claim 11, Jones teaches the invention as described above in claim 10, including the food sheet comprises a grease agent contained within the base material [0079] and that the sheet is formed as a sheet by methods such as casting into a mold, drawn, extruded, or poured onto a belt [0106].  It does not teach that the grease agent is deposited into the base material via vapor deposition.
However, Woodhouse teaches an edible substrate (Abstract) comprising a grease agent (corresponding to oil [0033]) and base material (corresponding to starch components [0025]), wherein the edible substrate is in the form of a sheet [0073].  Woodhouse discloses that edible sheets are known in the art (due to the usage of the term “typically’) and that suitable techniques for forming them include slot coating, vapor deposition (corresponding to spraying) onto a carrier, extrusion, molding, or screen printing [0070].
It would have been obvious for a person of ordinary skill in the art to have modified the food sheet of Jones by depositing the grease agent into the base material using vapor deposition as taught by Woodhouse.  Since Jones exemplifies methods of making a planar food sheet which includes molding, drawing, extruding, or pouring the base material comprising the grease agent while Woodhouse discloses these methods in addition to vapor deposition as suitable methods of forming the sheets, a skilled practitioner would have readily recognized that vapor deposition is a suitable method of forming the sheets.  The selection of such a method would result in the grease agent being depositing in the base material via vapor deposition as claimed, thereby rendering the claim obvious. 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389; previously cited) as applied to claim 1 above.
Regarding claim 12, Jones teaches the invention as described above in claim 1, including the base material comprises a plurality of perforations at predetermined intervals [0088].  Although Jones teaches that the primary purpose of the perforations is to keep steam from being trapped between the surface of the food and the sheet [0087], the presence of perforations for the purpose of accommodating different sizes of food products is known and practiced in the art.  Therefore, it would have been obvious for a person of ordinary skill in the art to have perforated the disclosed food sheet for such a purpose, especially in light of the teaching that the food sheet may be packaged in a long strip from which individual sheets may be cut or otherwise removed [0110], thereby rendering the claim obvious.
Regarding claim 14, Jones teaches the invention as described above in claim 1, including the predetermined environmental condition comprises exposure to moisture (corresponding to solvent) and wherein the base material dissolved at the predetermined environmental condition [0050].  Although Jones does not state that the source of moisture is the food product or that the material dissolves into the food product, a skilled practitioner would readily understand from [0050], [0119], and [0122] that the food product is a suitable source of moisture for dissolving the base material and that the base material dissolved onto the food product.
Regarding claim 15, Jones teaches the invention as described above in claim 1, including the food sheet is applied to a bottom surface of a food product [0119] prior to cooking [0122] at the predetermined environmental condition [0049] so that the grease agent will provide lubrication for the food product as it is released during cooking.  Although Jones does not teach that the lubrication is between the food product and a baking vessel on which the food product is baked or cooked, a skilled practitioner would readily recognize that applying the food sheet comprising the grease agent to the bottom surface of the food product and then placing the food product bottom-side down on a baking vessel (as is the typical method of baking a food product), the grease agent will provide lubrication between the food product and baking vessel as claimed.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 8 and 11: Applicant amended claims 8 and 11 which fully addresses the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 9-10, and 13 over Jones: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Examiner may have intended to refer to [0071] of Jones instead of [0079] for the disclosure of a grease agent (Applicant’s Remarks, page 7, paragraphs 4-5).
However, the Examiner did intend to cite [0079] of Jones for the disclosure of a grease agent as [0079] reads (text within the square):
[AltContent: rect]
    PNG
    media_image1.png
    386
    732
    media_image1.png
    Greyscale

Therefore, [0079] is still cited in the claim rejections for its disclosure regarding a grease agent.
Applicant argued that the Examiner did not articulate how or whether the “oils or fats” disclosed in Jones are analogous to the claimed grease agent recited in claim 1.  Applicant stated that there is no disclosure in Jones of its oils and fats providing lubrication for a food product during baking/cooking as Jones states that its oils and fats provide protection for volatile flavoring compounds.  Applicant stated that [0119] and [0122] of Jones do not teach that the disclosed oils and fats will provide lubrication for cooking food and that it is not even clear whether the sheets of Jones include the disclosed oils and fats (Applicant’s Remarks, page 7, paragraph 5 – page 8, paragraph 3).
However, neither the present claims nor the present specification defines the term “grease agent”.  Therefore, the term is interpreted as being “grease” and the definition of “grease”, as it is understood in the art, is applied to the term.  The term “grease” is defined as a “fatty or oily material” and a “lubricant” as shown by Dictionary (“grease”, 2016, Dictionary.com, https://web.archive.org/web/20160321144337/https://www.dictionary.com/browse/grease).  As such, the oils and fats disclosed in Jones are analogous to the claimed grease agent  and provide baking/cooking lubrication for the food product as recited by claim 1.  As to whether the sheets of Jones include the disclosed oils and fats, [0051] of Jones states that food sheet is a matrix comprising a food polymer base material and [0079] states that oils and fats are included in the matrix.  Therefore, Jones teaches that its food sheets includes the fats and oils disclosed in [0079].  Since Jones has been shown to fully teach the features of claims 1, 9-10, and 13 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 9-10, and 13 are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 2-8 over Jones and Sobel: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Sobel does not overcome the deficiencies of Jones identified above with respect to claim 1 (Applicant’s Remarks, page 8, paragraph 4).
However, Jones was shown to fully teach the features of claim 1 as described in the response above while Sobel is continued to be relied for its teaching regarding the additional features of claims 2-8.  Therefore, Applicant’s arguments are unpersuasive and the rejections of claims 2-8 are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 11 over Jones and Woodhouse: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Woodhouse does not overcome the deficiencies of Jones identified above with respect to claim 1.  Applicant further argued that Woodhouse does not read on the subject matter of claim 11 as Woodhouse does not disclose spraying the grease agent into the edible substrate material as required by claim 1 (Applicant’s Remarks, page 8, paragraph 5 – page 9, paragraph 1).
However, in response to the assertion that Woodhouse does not overcome the deficiencies of Jones identified above with respect to claim 1, Jones was shown to fully teach the features of claim 1 as described in the response above while Woodhouse is continued to be relied for its teaching regarding the additional features of claim 11.  Also, as described above in the rejection of claim 11, Jones teaches that the food sheet comprises a grease agent contained within the base material [0079] and that the sheet is formed as a sheet by methods such as casting into a mold, drawn, extruded, or poured onto a belt [0106] while Woodhouse discloses that edible sheets are known in the art (due to the usage of the term “typically’) and that suitable techniques for forming them include vapor deposition (corresponding to spraying) onto a carrier, extrusion, molding, or screen printing [0070].  Since Jones exemplifies methods of making a planar food sheet which include molding, drawing, extruding, or pouring the base material comprising the grease agent while Woodhouse discloses these methods in addition to vapor deposition as suitable methods of forming the sheets, a skilled practitioner would have readily recognized that vapor deposition is a suitable method of forming the sheets.  The selection of the vapor deposition method would result in the grease agent being deposited in the base material as claimed, thereby rendering the claim obvious.  Since the combination of Jones and Woodhouse has been shown to fully teach the features of claim 11 and Applicant’s arguments have been shown to be unpersuasive, the rejection of claim 11 is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 12 and 14-15 over Jones: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Jones fails to disclose all limitations of claim 1, from which claims 12, and 14-15 depend (Applicant’s Remarks, page 9, paragraph 2).
However, Jones was shown to fully teach the features of claim 1 as described in the response above.  Therefore, Applicant’s arguments are unpersuasive and the rejections of claims 12 and 14-15 are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791